Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation 2012 Omnibus
Incentive Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

John F. Remondi (the “Grantee”) was granted on August 8, 2013 (the “Original
Grant Date”) Restricted Stock Units under the SLM Plan (the “Original Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Grantee Restricted Stock Units (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Grantee is also receiving in respect of the
Original Grant a grant of shares of restricted stock units under the SLM Plan.

Pursuant to the terms and conditions of the NewCo Plan, the Committee hereby
grants to the Grantee on April 30, 2014 (the “Grant Date”) an award (the
“Award”) of 20,128 Restricted Stock Units (“RSUs”), which represent the right to
acquire shares of common stock of NewCo (the “Corporation”) subject to the
following terms and conditions (this “Agreement”):

 

1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be converted into shares of common stock, in one-third increments
on August 8, 2014, August 8, 2015 and August 8, 2016.

 

2.

Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for Misconduct, as determined by the Corporation in its sole
discretion, he/she shall forfeit any portion of the Award that has not vested as
of the date of such termination of employment. For purposes of this Agreement,
“Misconduct” is defined as an act of embezzlement, fraud, dishonesty, nonpayment
of any obligation owed to the Corporation or Predecessor SLM, breach of
fiduciary duty or deliberate disregard of Corporation or Predecessor SLM rules;

 

Page 1 of 6



--------------------------------------------------------------------------------

Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  an unauthorized disclosure of any Corporation or Predecessor SLM trade secret
or confidential information; any conduct constituting unfair competition;
inducing any customer of the Corporation or Predecessor SLM to breach a contract
with the Corporation or Predecessor SLM or any principal for whom the
Corporation or Predecessor SLM acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer of the Corporation or Predecessor SLM as Misconduct.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct, as determined by the
Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be
an employee of the Corporation (or one of its subsidiaries) and meets the
retirement eligibility requirements under Predecessor SLM’s retirement
eligibility policy in effect as of the Original Grant Date, which shall be
determined by the Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation
Section 1.409A-3(i)(4)). For purposes of this Agreement, “Disability” has the
meaning set forth in the SLM Long Term Disability Plan in effect immediately
prior to the Distribution Date (as defined in the Separation Agreement).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the NewCo Plan or in the Navient
Corporation Change in Control Severance Plan for Senior Officers, this Award
shall not be subject to the terms set forth in the Navient Corporation Change in
Control Severance Plan for Senior Officers.

Grantee’s being an employee of NewCo from and after the Grant Date shall not be
treated as a termination of employment upon the Separation under the Original
Grant and the Separation shall not be treated as a Change in Control under the
NewCo Plan or the SLM Plan.

 

3. Change in Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a) In the event of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue outstanding Awards upon
the Change in Control, then any portion of the Award that is not vested shall
become 100 percent vested; provided, however, the conversion of the accelerated
portion of the RSUs into shares of common stock (i.e., the settlement of the
Award) will nevertheless be made at the same time or times as if such RSUs had
vested in accordance with the vesting schedule set forth in Section 1 or, if
earlier, upon the termination of Grantee’s employment for reasons other than
Misconduct.

 

Page 2 of 6



--------------------------------------------------------------------------------

Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change in Control for any reason other than (i) by the Corporation
for Misconduct, as determined by the Corporation in its sole discretion or
(ii) by Grantee’s voluntary termination of employment that is not a Termination
of Employment for Good Reason, as defined in the Change in Control Severance
Plan for Senior Officers (if applicable to the Grantee), any portion of the
Award not previously vested shall immediately become vested, and shall be
converted into shares of common stock, upon such employment termination.

 

4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award and any dividend equivalents earned under the Original
Grant allocable to this Award (and any fractional share amount) will also vest
and will be converted into shares of the Corporation’s common stock (provided
that any fractional share amount shall be paid in cash).

 

5.

Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all RSUs provided under this Agreement and shares issuable hereunder comply with
or be exempt from the requirements of Section 409A so that none of the payments
or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the NewCo Plan or this Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the RSUs
is to be accelerated in connection with the Grantee’s termination of service,
such accelerated RSUs will not be settled by virtue of such acceleration until
and unless the Grantee has a “separation from service” within the meaning of
Section Treasury Regulation 1-409A-1(h), as determined by the Corporation, in
its sole discretion. Further, and notwithstanding anything in the NewCo Plan or
this Agreement to the contrary, if (x) any of the RSUs to be provided in
connection with the Grantee’s

 

Page 3 of 6



--------------------------------------------------------------------------------

Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  separation from service do not qualify for any reason to be exempt from
Section 409A, (y) the Grantee is, at the time of such separation from service, a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and
(z) the settlement of such RSUs would result in the imposition of additional tax
under Section 409A if such settlement occurs on or within the six (6) month
period following the Grantee’s separation from service, then, to the extent
necessary to avoid the imposition of such additional taxation, the settlement of
any such RSUs during such six (6) month period will accrue and will not be made
until the date six (6) months and one (1) day following the date of the
Grantee’s separation from service and on such date (or, if earlier, the date of
the Grantee’s death), such RSUs will be settled.

 

6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation (the “Board”), or an appropriate committee
thereof, determines that, any material misstatement of financial results or a
performance metric criteria of Predecessor SLM or the Corporation has occurred
as a result of the Grantee’s conduct or the Grantee has committed a material
violation of corporate policy of Predecessor SLM or the Corporation or has
committed fraud or Misconduct with respect to Predecessor SLM or the
Corporation, then the Board or committee shall consider all factors, with
particular scrutiny when one of the top 20 members of management are involved,
and the Board or such committee, may in its sole discretion require
reimbursement of any compensation resulting from the vesting, exercise or
settlement of Options and/or Restricted Stock/RSUs and the cancellation of any
outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or
not such individual is currently employed by the Corporation) during the
three-year period following the date the Board first learns of the violation,
fraud or Misconduct.

 

7. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock. The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

8.

Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the NewCo Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or

 

Page 4 of 6



--------------------------------------------------------------------------------

Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  outstanding, for the purpose of implementing, administering and managing the
NewCo Plan (“Data”). Grantee acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the NewCo Plan, that these recipients may be located in jurisdictions that may
have different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
NewCo Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the NewCo Plan as determined by the Corporation, and that
Grantee may request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, provided however, that refusing or
withdrawing Grantee’s consent may adversely affect Grantee’s ability to
participate in the NewCo Plan.

 

9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the NewCo Plan by
electronic means or to request Grantee’s consent to participate in the NewCo
Plan by electronic means. Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Grantee’s term of service with the
Corporation (or its subsidiaries) and thereafter until withdrawn in writing by
Grantee.

 

10. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the NewCo Plan.

 

11. No Right to Continued Employment. Nothing in the NewCo Plan, in this
Agreement or any other instrument executed pursuant thereto or hereto shall
confer upon the Grantee any right to continued employment with the Corporation
or any of its subsidiaries or affiliates.

 

12. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

14.

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered,

 

Page 5 of 6



--------------------------------------------------------------------------------

Exhibit 10.15

Navient Corporation 2014 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  telefaxed or telecopied to, or, if mailed, when received by, the other party
at the following addresses:

If to the Corporation to:

Navient Corporation

Human Resources Department, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

 

15. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
NewCo Plan, the terms of the NewCo Plan control, except as expressly stated
otherwise herein. This Agreement and the NewCo Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or
subsequent oral discussions, agreements and understandings of any kind or
nature. Capitalized terms not defined herein shall have the meanings as
described in the NewCo Plan.

 

16. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Grantee is responsible for
complying with all laws applicable to Grantee, including federal and state
securities reporting laws.

Grantee is deemed to accept this Award of RSUs under this Agreement and to agree
that such Award is subject to the terms and conditions set forth in this
Agreement and the NewCo Plan unless Grantee provides the Corporation written
notification of Grantee’s rejection of this Award of RSUs not later than 30 days
after Grantee’s receipt of notice of the posting of this Agreement on-line or
through electronic means (in which case such Award will be forfeited and Grantee
shall have no further right or interest therein as of such date).

 

Page 6 of 6